Citation Nr: 1738722	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a perforation of the colon, resulting from VA treatment.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and secondary to service-connected prostate cancer.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to Agent Orange exposure, and secondary to a disability manifested by a perforated colon, service-connected prostate cancer and medications prescribed for service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a perforation of the colon, resulting from VA treatment.  The RO also denied service connection for hypertension and GERD.  The Veteran appealed these determinations to the Board. 

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the electronic record.

In June 2015, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional development; specifically, to obtain outstanding private and VA treatment records, dated from January and May 2009, respectively; to schedule the Veteran for VA examinations with opinions in connection with his claims; and to secure locate quality assurance records in support of his § 1151 claim, provided the Veteran gave VA sufficient information to obtain these records.  Thereafter, treatment records from the VA Medical Centers (VAMCs) in Bay Pines and Gainesville, Florida were received.  In addition, a VA examiner examined the Veteran and provided the requested opinions in connection with his § 1151 and service connection claims in November 2015.  (See November 2015 Rectum and Anus, Esophagus, and Cardio/Hypertension Disability Benefits Questionnaires (DBQs) and opinion).  Finally, as the Veteran did not respond to the RO's August 2015 request for additional information to permit it to secure quality assurance records surrounding his treatment/hospitalization for his colonoscopy performed on January 8, 2009, these records were not obtained.  Thus, the requested development has been accomplished and the appeal has returned to the Board for further appellate consideration. 
 
The appeal is REMANDED to the AOJ.  VA will notify the Vetearn if further action is required on his part.


REMAND

A remand is necessary to obtain outstanding and relevant VA treatment records.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On an August 2009 VCAA Notice Response letter and September 2009 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that he had sought treatment from the Daytona Beach and Gainesville, Florida VAMCs.  The Board notes that treatment records from the VAMCs in Gainesville, as well as St. Augustine and Port Charlotte, Florida, dated through April 2015, have been associated with the Veteran's electronic record.  However, treatment records from the Daytona Beach, Florida VAMC are absent.  As these records might contain clinical evidence of the circumstances of the Veteran's colonoscopy performed on January 8, 2009, and the etiology of his hypertension and GERD, they are potentially relevant to the § 1151 and service connection claims and must be secured on remand.  Therefore, on remand, all necessary development must be undertaken to obtain the identified VA treatment records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Daytona, Florida VAMC/Out Patient Clinic and obtain and associate with the electronic record all outstanding records of treatment of the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

